DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
Claims 1-10 are pending. 
Claims 4-5, 9 are allowed. 
Claims 1-3, 6-7 are rejected. 
Claim 8 is objected. 

Claim Rejections - 35 USC § 103
Claims 1-3, 6-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2010/0154579), in view of Wappling et al. (US 2013/0125691). 
The disclosure of Nakamura concerns a robot arm with a counterbalance system 10 (constituted by a lubricant-filled cylinder 7, piston 8, and piston rod 9) that is actuated by the pivoting of arm 6 to circulate lubricant through respective pipes 11a and 11b to a speed reducer 
The resulting modification reads on Applicant’s claims by a first interpretation of the disclosure of Nakamura as follows: 
Regarding claims 1-3, 6, 10, the combination of Nakamura and Wappling suggests (for brevity, limitations are mapped to the disclosure of Nakamura unless otherwise noted) a robot arm, comprising: a second member (6) rotationally coupled to a first member (2, 4) via a decelerator (2a) that accommodates lubricant therein; a circulation path (path including 11a, 11b and the chamber holding 2a) in which the lubricant is circulated via the decelerator (2a); a storage part (7) that is arranged externally from the decelerator (2a) in the circulation path (fig. 2 clearly shows the claimed arrangement) and stores the lubricant (para. 26); and an actuator (piston 8, piston rod 9) configured to circulate the lubricant in the circulation path (paras. 28-30), wherein the storage part (7) includes an inlet (e.g., 11a) and an outlet (e.g., 11b) for the lubricant (the flow changes directions based on the operation of 10, so the pipes 11a and 11b can be interchangeably considered inlets or outlets based on direction of flow; for the purposes of examination, only the direction of flow where 11a is the inlet and 11b is the outlet is mapped to the claims), and a filter (Wappling: 36) covers the outlet (in the combination, the filter 36 is used in combination with the cylinder 7 and pipe 11b) so as to capture impurities (i.e., moisture) in the lubricant as the lubricant flows through the filter and the outlet (as combined, the filter 36 of Wappling performs the claimed function); wherein 15the outlet (11b) of the lubricant in the storage part (7) is formed in an end part on a side opposite to a gravity direction in the storage part (fig. 2 clearly shows the claimed arrangement), and the filter (Wappling: 36) is fixed to the end part on the side opposite to the gravity direction in the storage part in such a way that the filter covers the outlet from an inside direction of the storage part (as shown in embodiments of figs. 4-6 of Wappling, the filter can be positioned as desired without disturbing the functionality; therefore, the claimed arrangement is suggested by the combination); wherein the actuator (8, 9) pushes out the lubricant using the rotation of the second member (6) with respect to the first member (2, 4) as a drive source; wherein the actuator (8, 9) comprises a piston pump (8, 9) that pushes out the lubricant, a piston (8) included in the piston pump moving using the rotation of the second member (6) with respect to the first member (2, 4) as a drive source; wherein the storage part (7) has a hollow-box shape (the scope of the phrase “has a hollow-box shape” includes the hollow-box shaped cross-section of cylinder 7 as shown in fig. 2) including a lid (fig. 2 shows lid of 7 that 9 passes through), and the storage part (7) is fixed (9b) to an outer surface of the second member (6) in such a way that it can be attached and detached from the second member (the connection of 9b to 6 as shown in fig. 2 is inherently capable of the functional limitation, insomuch as it is possible to separate the connection).

The resulting modification reads on Applicant’s claims by a second interpretation of the disclosure of Nakamura as follows: 
Regarding claims 1, 6-7, the combination of Nakamura and Wappling, as motivated above, suggests (for brevity, limitations are mapped to the disclosure of Nakamura unless otherwise noted) a robot arm, comprising: a second member (6) rotationally coupled to a first 2, 4) via a decelerator (2a) that accommodates lubricant therein; a circulation path (path including 11a, 11b and the chamber holding 2a) in which the lubricant is circulated via the decelerator (2a); a storage part (either of 11a or 11b) that is arranged externally from the decelerator (2a) in the circulation path (fig. 2 clearly shows the claimed arrangement) and stores the lubricant (as part of the lubricant circulation path, the pipes contain lubricant); and an actuator (10) configured to circulate the lubricant in the circulation path (paras. 28-30), wherein the storage part (either of 11a or 11b) includes an inlet (e.g., inlet side of pipe) and an outlet (e.g., outlet side of pipe) for the lubricant (the flow changes directions based on the operation of 10, so the ends of either pipe 11a or 11b can be interchangeably considered inlets or outlets based on direction of flow), and a filter (Wappling: 36) covers the outlet (in the combination, the filter 36 is used in combination with the either of pipes 11a or 11b) so as to capture impurities (i.e., moisture) in the lubricant as the lubricant flows through the filter and the outlet (as combined, the filter 36 of Wappling performs the claimed function); wherein the actuator (10) comprises a piston pump (7, 8, 9) that pushes out the lubricant, a piston (7) included in the piston pump moving (figs. 1-2) using the rotation of the second member (6) with respect to the first member (2, 4) as a drive source; wherein the actuator (10) comprises: a through-hole (holes for 11a, 11b) that penetrates through the piston (7); and a valve mechanism (operation of hermetically-sealed piston 8 within cylinder 7) configured to open the through-hole when the 10second member is rotated in one direction with respect to the first member and the piston is moved and to block the through-hole when the second member is rotated in another direction with respect to the first member and the piston is moved (piston 8 is hermetically sealed within cylinder 7 that has openings for 11a, 11b, so the operation of 7, 8 shown in figs. 1, 2 reads on the limitations, as claimed, when the piston is moving as roughly shown in fig. 2 and when the piston moves then stops as roughly shown in fig. 1) 10.
	 


Allowable Subject Matter
Claims 4-5 and 9 are allowed. 
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Emmert (US 4,638,724) evidences the terminology of a “piston which has a rectangular cross-section arranged in a cylinder whose cylinder bore has also a rectangular cross-section” (abstract), e.g. as is pertinent to instant claim 10. 
Segerljung (US 2005/0235638) shows the use of a valve 15 in a hydraulic piston system. 
Callahan Jr. et al. (US 3,240,346) and Jay (US 2,793,752) evidence the use of in-line filters in fluid lines, which would have been long-known to an ordinary practitioner. 
Kent (US 8,282,825) evidences a fluid filter that could be adapted to fit inline with any pipe system. 
Uemura et al. (US 2019/0195333) evidences the known arrangement (see fig. 6) of a metal powder collection unit 42 which collects metal powder 98 from within a pipe 36 by using a magnet 95. The use of the magnetic pre-filter is to prevent clogging of the downline filter 43. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658